Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered. 
 
Response to Amendment
Applicant’s submission filed 011/29/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-5 & 7-11 are currently pending. Claim 9 is withdrawn.

Response to Arguments
With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1-5 & 7-11 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.  Applicant has added  limitations requiring additional consideration the following limitation has been added:  at least one casing that accommodates the at least one sensor and where the at least one casing is fixed to the installation surface, and -2-Application No.: 16/117,710 Attorney Docket No.: 08411.0515a detection surface of the at least one sensor is pressed against the installation surface by a spring provided on the at least one casing.
Claims 1-5, 7-8 & 10-11 have been considered in light of Hirokawa in view of Fornerod and Skirke, Tsujita and in further view of Jenning.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa (US 20160282311; “Hirokawa”) in view of Fornerod (US 20050126668; “Fornerod”) and in further view of Skirke (US 20170023529; “Skirke”).  

Claim 1.  Hirokawa discloses a detection system (Figs. 1 & 6) comprising: a wheel (8 sheave pulley that is a rotating wheel) having an inner wall (8 side wall) of which provides an installation surface (8 side wall surface); at least one sensor (31 a & b acoustic emitters and 37 acceleration) installed on the installation surface [0046 AE sensor 31a and the AE sensor 31b are installed in the sheave 8 at a phase difference .pi. of a rotation angle of the sheave 8. Accordingly, even if the sheave 8 is rotated, at least one of the AS sensors 31a and 31b can be always in a position near the main ropes 5] to detect an elastic wave transmitted from at least one of the wheel and a structure (5) making contact with the wheel (8) [0049 the elastic waves of the main ropes 5a to 5d can be detected from both sides of the sheave 8. Therefore, from which main rope 5 of the main ropes 5a to 5d the elastic wave has been generated can be calculated]; a sensor module (Fig. 4:  30 sheave sensor unit containing  connected to the at least one sensor (Fig. 4 & 6: 31 a & b and sensor 37)[0054 AE sensor 31a (31b, 31c, or 31d), the DC 34a (34b, 34c, or 34d) quantizes the detection signal, thereby to convert the data format of the detection signal from an analog format to a digital format. The ADC 34a (34b, 34c, or 34d) inputs the detection signal in a data format, which has been converted into the digital data format, to the extractor [35a, 35b, 35c, or  35d)]; and a server device (Fig. 7 server 50), wherein the sensor module (30) comprises one or more first processors (Fig. 4: 35a-d extractors) configured to generate time information [0055 the extractor 35a (35b, 35c, or 35d) stores the detected time information that indicates a time when having received the detection signal] & [0057] representing time at which the elastic wave is detected [0055], and feature information representing features of the elastic wave [0056 Further, the extractor 35a (35b, 35c, or 35d) extracts the feature amount information that indicates a feature of the detection signal from the detection signal. Further, the extractor 35 inputs the detected time information and the feature amount information to the communication unit 36]; the server device (Fig. 7: server 50) comprises one or more second processors (Fig. 7: processors 53-56) configured to diagnose (Fig. 7: 53 discrimination unit & 56 diagnosis unit), on the basis of the time information (Fig. 12: steps s3 & s5) [0056 Further, the extractor 35a (35b, 35c, or 35d) extracts the feature amount information that indicates a feature of the detection signal from the detection signal. Further, the extractor 35 inputs the detected time information and the feature amount information to the communication unit 36] and the feature information (s4 & s5) [0096 discrimination unit 53 discriminates the feature amount that indicates the elastic wave and the feature amount that indicates the noises from the rotation angle (ϴa and ϴb)(see FIG. 5) that indicated by the rotation angle information by the above-described discrimination processing (step S22)] & [0099 diagnoses the deterioration of the main rope 5 based on the deterioration positional information (step S32). To be specific, the diagnosis unit 56 diagnoses the deterioration of the main rope 5 by determining whether there is the generation source where  a position of a damaged portion (Fig. 15: step s31) [0098 deterioration positional information in which the positional information that indicates the generation source of the elastic wave and the feature amount information of the elastic wave are associated with each other] of at least one of the wheel and the structure (Fig. 15: step S32 deterioration of the rope), and a degree (Fig. 15: step s36 number of ruptures in rope) of damage of the damaged portion (Flowcharts  12-15 with degree of damage calculated S32) [0101-0102 number of ruptures].

Hirokawa does not explicitly disclose:
a wheel having an inner wall of which an outer surface provides an installation surfac
at least one casing that accommodates the at least one sensor and where the at least one casing is fixed to the installation surface, and -2-Application No.: 16/117,710 Attorney Docket No.: 08411.0515 a detection surface of the at least one sensor is pressed against the installation surface by a spring provided on the at least one casing.
 
With regard to 1) Fornerod teaches an ultrasonic testing apparatus (Fig. 13: 16 probe & 35 mount) [0002 acoustic devices, sensors, etc. for sensing certain environmental conditions such as temperature and/or pressure, tire revolution counters, vehicle speed sensors, sidewall deflection sensors, tire displacement sensors] includes a probe (Fig. 13: 16 probe disposed to face a monitored horizontal tread surface of a wheel).  Fornerod further teaches the wheel (Fig. 13:  wheel 30) having an inner wall (Fig. 13: inner wall of tire 30) of which an outer surface (Fig. 13: outer surface 35 of inner liner of tire 30) provides an installation surface (Fig. 13:  inner surface of 35 with mounting platform 7) the installation surface (Fig. 13: mounting platform 7) is a flat surface (Fig. 13: Fig. 11: inner lining surface with flat surface platform 7) formed perpendicular to a direction of a centrifugal force (Fig. 13: Centrifugal radiates from axel and platform 7 is perpendicular to platform 7) directions generated by rotation of the wheel (Fig. 13: 30 wheel with axial rotation and radial centrifugal force). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fornerod’s mounting of an acoustic sensor to a horizontal monitored trim surface as an arrangement for attaching Hirokawa’s  acoustic emitter sensors to an undercut rim on the sheave of monitored ropes because the sensor arrangement improves the reliabilityof the monitored elements by providing vibration and temperature stabilization of the acoustic sensors and improves measuring accuracy of the sensors by arranging the acoustic sensors to  directly monitor the dynamic elements (e.g. moving tread or rolling sheave cables) [Fornerod 0005].

    PNG
    media_image1.png
    488
    544
    media_image1.png
    Greyscale

With regard to 2)  Skirke teaches a system for taking an ultrasonic  measurement at a connection element (Fig. 3: ultrasonic sensor 2 with a compression spring device 28).  Skirke further teaches at least one casing (Fig. 3: casing 4) that accommodates the at least one sensor (Fig. 3: ultrasonic transduce 2) and where the at least one casing (Fig. 3: is fixed to the installation surface (Fig. 3: 14 connection surface) , and -2-Application No.: 16/117,710 Attorney Docket No.: 08411.0515 a detection  (Fig. 3: bottom of ultrasonic transducer 2)  of the at least one sensor (Fig. 3: ultrasonic transduce 2) is pressed against [0046:  The ultrasonic sensor 2 is arranged in the first recess 5a of the positioning bushing 4 so as to be axially displaceable in the y-direction. Here, the spring device 28 has a compressive effect and thus acts on the ultrasonic sensor 2 in such a way that this is pushed in the direction of the connection element 14 during the measurement] & [0054: In this case, the spring device 28 acts on the ultrasonic sensor 14 in such a way that this is pushed by means of the spring effect towards the connection element 14 to be measured and thus remains in contact therewith] the installation surface (Fig. 3: 14 connection surface) by a spring (Fig. 3: spring device 28) provided on the at least one casing (Fig. 3: casing 4).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Skirke’s compression spring and casing with the compression spring arranged between the sensor and the casing as an arrangement for Hirokowa’s ultrasonic sensor because providing a compressive force to the sensor in the direction of an installation surface improves the quality of the ultrasonic measurement by ensuring direct signal transmission to the monitored installation surface particularly when the surface is not flat or is itself a compressive surface [Skirke’s  0011].  

Claim 2.  Dependent on the detection system according to claim 1. Hirokawa further discloses wherein the one or more first processors (Fig. 4: 35a-d extractors) acquire a turning angle of the wheel [0057 Next, the extractor 35 stores the detected time information of the elastic wave and the noises detected in step S11 (step S13). Next, the extractor 35 extracts the feature amount information that indicates the feature of the detection signal from the detection signal (step S14). Next, the communication unit 36 transmits the detected time information 5)](Fig. 5 angles ϴa & ϴb ), and the one or more second processors  (Fig. 7: processors 53- 56)  diagnose a position of the damaged portion further on the basis of a position of the sensor (32) identified on the basis of the turning angle [0096 discrimination unit 53 discriminates the feature amount that indicates the elastic wave and the feature amount that indicates the noises from the rotation angle (ϴa and ϴb) (see FIG. 5) that indicated by the rotation angle information by the above-described discrimination processing (step S22)] & [0099 diagnoses the deterioration of the main rope 5 based on the deterioration positional information (step S32). To be specific, the diagnosis unit 56 diagnoses the deterioration of the main rope 5 by determining whether there is the generation source where the cumulative energy of the elastic wave becomes the predetermined threshold or more]. 

Claim 3.  Dependent on the detection system according to claim 2. Hirokawa further discloses comprising a plurality of sensors (Fig. 1; 31 a & b ultrasound and 37 accelerometer), wherein one or more second processors (Fig. 7:  processors 53- 56) diagnose a position of the damaged portion [0082 The diagnosis unit 56 reads the deterioration positional information from the storage 51…a risk of deterioration in the place] [0099 diagnoses the deterioration of the main rope 5 based on the deterioration positional information (step S32)], further on the basis of a difference in the time information of the elastic wave detected by the plurality of sensors (31a & b)[0062 The information stored in the storage 51 includes the end portion sensor unit detection information (the detected time information and the feature amount information) received from the end portion sensor unit 20].  

Claim 4.  Dependent on the detection system according to claim 1. Hirokawa further  comprising two sensors (Fig. 5 sensors 31 a & b), wherein the two sensors (Fig. 31 a & b) are installed so that a phase difference between a turning angle representing an installation position (Fig. 5 fixed horizontal axis of the wheel) of one of the sensors (Fig. 5; shows the turning angles (ϴa and ϴb) of the two sensors. Sensor 31a positionally placed with a turning angle of ϴ31a measured from a fixed axis to the sensor 31a as the sensor rotates) [0067] and a turning angle representing an installation position of the other of the sensor (31b) is (Fig. 5; shows the turning angles (ϴa and ϴb) of the two sensors. Sensor 31b with a turning angle ϴb measured from the same fixed point is located opposite (180°) from sensor 31a) [0067]. 

Claim 5.  Dependent on the detection system according to claim 1. Hirokawa does not explicitly disclose the installation surface is the flat surface formed in the inner wall of the wheel.  

Fornerod teaches an ultrasonic testing apparatus (Fig. 13: 16 probe & 35 mount) [0002 acoustic devices, sensors, etc. for sensing certain environmental conditions such as temperature and/or pressure, tire revolution counters, vehicle speed sensors, sidewall deflection sensors, tire displacement sensors] includes a probe (Fig. 13: 16 probe disposed to face a monitored horizontal tread surface of a wheel).  Fornerod further teaches the installation surface (Fig. 13:  inner surface of 35 with mounting platform 7) the installation surface (Fig. 13: mounting platform 7) is a flat surface (Fig. 13: Fig. 11: inner lining surface with flat surface platform 7) formed perpendicular to a direction of a centrifugal force (Fig. 13: Centrifugal radiates from axel and platform 7 is perpendicular to platform 7) directions generated by rotation of the wheel (Fig. 13: 30 wheel with axial rotation and radial centrifugal force). 

It would have been obvious to one having ordinary skill in the art before the effective filing date 

Claim 10. Hirokawa discloses a detection method (Figs. 12-15: flowchart of detection method) comprising: detecting an elastic wave transmitted [0049 the elastic waves of the main ropes 5a to 5d can be detected from both sides of the sheave 8. Therefore, from which main rope 5 of the main ropes 5a to 5d the elastic wave has been generated can be calculated] from at least one of a wheel (8) and a structure (5) making contact with the wheel (8) by at least one sensor (31a &b and 37 accelerometer) installed on an installation surface (8 sidewall) provided on the wheel [0046 AE sensor 31a and the AE sensor 31b are installed in the sheave 8 at a phase difference .pi. of a rotation angle of the sheave 8. Accordingly, even if the sheave 8 is rotated, at least one of the AS sensors 31a and 31b can be always in a position near the main ropes 5]; generating by a sensor module  (Fig. 4: sensor module 30) comprisinq one or more first processors (Fig. 4: 35a-d extractors) and connected to the at least one sensor (Fig. 4 & 6: 31 a & b and accelerometer 37 )[0054 AE sensor 31a (31b, 31c, or 31d), the ADC 34a (34b, 34c, or 34d) quantizes the detection signal, thereby to convert the data format of the detection signal from an analog format to a digital format. The ADC 34a (34b, 34c, or 34d) inputs the detection signal in a data format, which has been converted into the digital data format, to the extractor 35a, 35b, 35c, or 35d)], time information representing time at which the elastic wave is detected (Fig. 12 S3 & S5) [0055 stores the detected time information that indicates a time when having received the detection signal. Note that the timings of the and feature information (S4 & S5) representing features of the elastic wave [0056 Further, the extractor 35a (35b, 35c, or 35d) extracts the feature amount information that indicates a feature of the detection signal from the detection signal. Further, the extractor 35 inputs the detected time information and the feature amount information to the communication unit 36]; and diagnosing by a server device (50) comprising one or more second processors(Fig. 7: processors 53-56) a position (Fig. 15 S31) of a damaged portion of at least one of the wheel and the structure (Fig. 15: step s31) [0098 deterioration positional information in which the positional information that indicates the generation source of the elastic wave and the feature amount information of the elastic wave are associated with each other] and a degree of damage of the damaged portion (Fig. 11) (Fig. 15: step s36 number of ruptures in rope) of damage of the damaged portion (Flowcharts  12-15 with degree of damage calculated S32) [0101-0102 number of ruptures] on the basis of the time information (Fig. 12 s3 & s5) and the feature (S4 & s5) information, by a (diagnosis unit 56) [0099].

Hirokawa does not explicitly disclose:
a wheel having an outer surface of an inner wall of which provides an installation surfac
at least one casing that accommodates the at least one sensor and where the at least one casing is fixed to the installation surface, and -2-Application No.: 16/117,710 Attorney Docket No.: 08411.0515 a detection surface of the at least one sensor is pressed against the installation surface by a spring provided on the at least one casing.
 
With regard to 1) Fornerod teaches an ultrasonic testing apparatus (Fig. 13: 16 probe & 35 mount) [0002 acoustic devices, sensors, etc. for sensing certain environmental conditions such as temperature and/or pressure, tire revolution counters, vehicle speed sensors, sidewall a probe (Fig. 13: 16 probe disposed to face a monitored horizontal tread surface of a wheel).  Fornerod further teaches the wheel (Fig. 13:  wheel 30) having an inner wall (Fig. 13: inner wall of tire 30) of which an outer surface (Fig. 13: outer surface 35 of inner liner of tire 30) provides an installation surface (Fig. 13:  inner surface of 35 with mounting platform 7) the installation surface (Fig. 13: mounting platform 7) is a flat surface (Fig. 13: Fig. 11: inner lining surface with flat surface platform 7) formed perpendicular to a direction of a centrifugal force (Fig. 13: Centrifugal radiates from axel and platform 7 is perpendicular to platform 7) directions generated by rotation of the wheel (Fig. 13: 30 wheel with axial rotation and radial centrifugal force). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fornerod’s mounting of an acoustic sensor to a horizontal monitored trim surface as an arrangement for attaching Hirokawa’s  acoustic emitter sensors to an undercut rim on the sheave of monitored ropes because the sensor arrangement improves the reliability of the monitored elements by providing vibration and temperature stabilization of the acoustic sensors and improves measuring accuracy of the sensors by arranging the acoustic sensors to  directly monitor the dynamic elements (e.g. moving tread or rolling sheave cables) [Fornerod 0005].

With regard to 2)  Skirke teaches a system for taking an ultrasonic  measurement at a connection element (Fig. 3: ultrasonic sensor 2 with a compression spring device 28).  Skirke further teaches at least one casing (Fig. 3: casing 4) that accommodates the at least one sensor (Fig. 3: ultrasonic transduce 2) and where the at least one casing (Fig. 3: casing 4) is fixed to the installation surface (Fig. 3: 14 connection surface) , and -2-Application No.: 16/117,710 Attorney Docket No.: 08411.0515 a detection  (Fig. 3: bottom of ultrasonic transducer 2)  of the at least one sensor (Fig. 3: is pressed against [0046:  The ultrasonic sensor 2 is arranged in the first recess 5a of the positioning bushing 4 so as to be axially displaceable in the y-direction. Here, the spring device 28 has a compressive effect and thus acts on the ultrasonic sensor 2 in such a way that this is pushed in the direction of the connection element 14 during the measurement] & [0054: In this case, the spring device 28 acts on the ultrasonic sensor 14 in such a way that this is pushed by means of the spring effect towards the connection element 14 to be measured and thus remains in contact therewith] the installation surface (Fig. 3: 14 connection surface) by a spring (Fig. 3: spring device 28) provided on the at least one casing (Fig. 3: casing 4).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Skirke’s compression spring and casing with the compression spring arranged between the sensor and the casing as an arrangement for Hirokowa’s ultrasonic sensor because providing a compressive force to the sensor in the direction of an installation surface improves the quality of the ultrasonic measurement by ensuring direct signal transmission to the monitored installation surface particularly when the surface is not flat or is itself a compressive surface [Skirke’s  0011].  

Claims 7 &11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa in view of Fornerod and Skirke and in further view of Tsujita (US 20170267036; “Tsujita”).

Claim 7.  Dependent on the detection system according to claim 1. Hirokawa further discloses wherein  (Fig. 4 unit 30 with communication unit 36)  the sensor module (30) is  installed at the wheel (8 installed at the surface) and the one or more first processors (Fig. 4: 35a-d extractors) to transmit the time information and the feature information by wireless communication [0057 The communication unit 36 transmits, to the server device 50, ; the one or more second processors (Fig. 7 processors 53-56) diagnose, on the basis of the time information and the feature information[0099 diagnoses the deterioration of the main rope 5 based on the deterioration positional information (step S32). To be specific, the diagnosis unit 56 diagnoses the deterioration of the main rope 5 by determining whether there is the generation source where the cumulative energy of the elastic wave becomes the predetermined threshold or more]  received from the sensor module (30), a position of a damaged portion (Fig. 15: step s31) [0098 deterioration positional information in which the positional information that indicates the generation source of the elastic wave and the feature amount information of the elastic wave are associated with each other] of at least one of the wheel and the structure and a degree of damage of the damaged portion [0081-0082 Diagnosis unit 56 retrieves data from storage 51 and diagnosis the degree of deterioration of the main rope 5] & [0099 the diagnosis unit 56 diagnoses the deterioration of the main rope 5 by determining whether there is the generation source where the cumulative energy of the elastic wave becomes the predetermined threshold or more].  
 
Hirokawa, as modified, does not explicitly disclose a power supply device installed at the wheel to supply power to the at least one sensor and the sensor module.

Tsujita teaches a tire (Figs.1 & 2: 15 tire) with a sensor apparatus (Fig. 2: 31 sensor apparatus) a power supply unit (Fig. 4: battery 48) installed at the wheel to supply power (Fig. 4: battery 48) to the sensor (Fig. 4: sensors 42-45) and sensor module (Fig. 4: 41 sensor module controller] [0031  each sensor unit 31 includes a sensor unit controller 41, a pressure sensor 42, a temperature sensor 43, an acceleration sensor 44, a capacitance sensor 45, an RF communication circuit 46, an RF antenna 47, and a battery 48].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Tsujita’s power supply to directly power a sensor and sensor module on wheel with Hirokawa’s, as modified, wheel because providing direct power to the sensor and sensor module improves the maintainability of the sensor by avoiding damage prone power connections from a rotating and vibrating wheel to a remote power unit [Tsujita’s 0002].

Claim 11. Dependent on the detection system according to claim 1. Hirokawa further discloses the one or more first processors are further (communication unit 36) configured to transmit the time information and the feature information by wireless communication [0057 The communication unit 36 transmits, to the server device 50, the detected time information and the feature amount information received from the extractors 35a to 33d and the rotation angle information in association with each other as the sheave sensor unit detection information]; and the wheel comprises a power supply device power (Fig.4 shows electrical connection between units to include an electrical conversion of analog to digital conversion at 34 a &b) to the sensor (Fig. 4 31 a & b), and the sensor module.

Hirokawa, as modified, does not explicitly disclose:
 a power supply device installed at the wheel to supply power to the at least one sensor and the sensor module.

Tsujita teaches a tire (Figs.1 & 2: 15 tire) with a sensor apparatus (Fig. 2: 31 sensor apparatus) a power supply unit (Fig. 4: battery 48) installed at the wheel to supply power (Fig. 4: battery 48) to the sensor (Fig. 4: sensors 42-45) and sensor module (Fig. 4: 41 sensor module controller] [0031  each sensor unit 31 includes a sensor unit controller 41, a pressure sensor 42, a temperature sensor 43, an acceleration sensor 44, a capacitance sensor 45, an RF communication circuit 46, an RF antenna 47, and a battery 48].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Tsujita’s power supply to directly power a sensor and sensor module on wheel with Hirokawa’s, as modified, wheel because providing direct power to the sensor and sensor module improves the maintainability of the sensor by avoiding damage prone power connections from a rotating and vibrating wheel to a remote power unit [Tsujita’s 0002].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa in view of Fornerod, Skirke & Tsujita and in further view of Jenning (US 20170292881; “Jenning”)

Claim 8. Dependent on the detection system according to claim 7.  Hirokawa, as modified, does not explicitly disclose a drop prevention cover formed of a radio-transparent member not blocking sensor module is mounted in parallel with a rotation surface of the wheel to cover a side surface of the wheel.

Jenning teaches mounting a sensor (Fig.5: sensors 260 strain) on a wheel () that transmits using wireless communication [0015]. Jenning further teaches a drop prevention cover (Fig. 5: cover 202) formed of a radio-transparent member [0021 cover 13 is made of plexiglass] not blocking wireless communication (Fig. 5 antennae 290) of the sensor module (Fig. 10: processor 20 on PCB 250) [0037 202 may be made of a material that is radio frequency (“RF”) transparent, such as polycarbonate or other material] is mounted in parallel (Fig. 4:  cover 202 is parallel to the rotating surface of 77 the crankring wheel) with a rotation surface of the wheel  (Fig. 4: chain ring carrier wheel  77) to cover a side surface (Fig. 4 shows cover 202 completely closes the chain ring cover on one side) of the wheel (Fig. 4: chain ring carrier wheel  77).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Jenning’s radio frequency transparent cover and mount it as a 
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20090030298 A1
Matthews; Robert et al.
Provides a compressive spring arrangement for an ultrasonic sensor in a medical device.
US 20150198698 A1
Wehling; Hans Wilhelm et al.
(Fig. 4) Provides a compressive spring (28) arrangement for an ultrasonic sensor (6 & 7) in mounted casing (18) which could also be used as a teaching.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856